Appeal from order granting inspection of appellant’s books. On stipulation, order modified by providing that the inspection of the books, records and documents and all papers and other data mentioned and described in said order shall be deemed to apply only to the books, records and documents, etc., of the California Pie & Baking Co., Inc., from January 1, 1935, to June 12, 1939; and, as so modified, the order is affirmed, without costs. Examination to proceed on five days’ notice. Order denying motion to resettle order of May 19,1939, affirmed, without costs, on stipulation. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.